Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 10, --of—should be inserted after “presence”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”).
As to claim 1, Lee discloses the limitations as follows:
a cartridge [biochip, see para. 0011 or 0012 in Lee] configured to receive a test sample from the person, the cartridge comprising at least one chamber [storage chamber, or alternatively, first fluidic channel, para. 0011, 0012, 0040 or claim 14 of Lee, or alternatively, the purification chamber which receives the sample after attachment to the magnetic beads, para. 0040] configured to receive the test sample;

first apparatus [mixer, or alternatively the magnetic beads, see para. 0011, 0012, 0040, or claim 14 of Lee] configured to mix [i.e., capable of mixing] at least one first reagent reactive to presence of the primary antibodies to the pathogen or the pathogen [para. 0040];
a second reagent including a fluorescent compound reactive to the presence of the pathogen [see antibody labeled with fluorescent molecule, paras. 0011, 0012, 0040, or claim 14] [basically a sandwich assay];
second apparatus [mixing chamber and/or fluidic channel control unit which moves fluid into mixing chamber, paras. 0011, 0012, 0040, or claim 14] configured to mix [i.e., capable of mixing] at least one second reagent with the test sample mixed with the first reagent [see paras. 0011, 0012, 0040, or claim 14]; 
and circuitry [fluorescence detection unit detecting fluorescence intensities, para. 0012 and 0061, which is understood by one skilled in the art to include circuitry] configured to determine [capable of determining; Examiner notes again that Applicant is not positively reciting the reagents as part of the claimed device] presence of primary antibodies to the pathogen or the pathogen by detecting reaction of the second reagent by determining fluorescence of the fluorescent compound [para. 0048; Examiner notes that the fluorescence detection unit is capable of determining fluorescence from a fluorescent compound that is bound to primary antibodies to a pathogen or the pathogen, where the proper reagents are provided including fluorescent compound that is bound to primary antibodies to a pathogen or pathogen ].
However Lee does not disclose that the first reagent is reactive to a pathogen that is SARS-CoV-2, and that the second reagent is reactive to the presence of the pathogen that is SARS-CoV-2.

The Dimitrov binder (antibody that binds SARS-CoV-2) is equivalent to Applicant’s first reagent. It would have been obvious to one skilled in the art to utilize the binder of Dimitrov to detect the presence or absence of SARS-CoV-2 for the benefit of allowing clinicians, health professionals, and patients to make better decisions about possible quarantine and/or treatment options, as taught by Dimitrov.  
Moreover, given that Lee teaches that the fluorescently labeled antibody also binds to the target [paras. 0011, 0012, 0040, or claim 14], it would have been obvious to one skilled in the art that the fluorescently labeled antibody to be used in the modification above would be a fluorescently labeled antibody that detects [reactive to the presence of] SARS-CoV-2. 
Examiner notes that Applicant’s earliest effective filing date for claim 1 appears to be 3/19/20 from provisional application number 62991906.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”), as applied to claim 1 above, and further in view of US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”).
As to claim 2, Lee, discussed above, teaches use of magnetic beads for immobilization of a binding reagent (see paragraphs 0011, 0012, 0040, or claim 14 of Lee.)
However, Lee, discussed further above, is silent as to the first apparatus comprising a plurality of magnetic particles upon which at least one antigen to primary antibodies to the pathogen has been 
Tamoris discloses in paragraph 0083 that magnetic particles can be carrier particles for diagnoses by bonding an antibody or an antigen to the magnetic particles. Paragraph 0082.
 Thus Tamori discloses that antibodies or antigen can be bound to magnetic particles for binding and diagnosis. It would have been obvious to one of ordinary skills in the art to modify the Lee invention such that the magnetic beads are provided with antigen (instead of antibodies) for binding and diagnosis.
Moreover, Johnson discloses magnetic particles specifically for detection of antibodies to viruses and virus antigens. Paragraph 0093.
Johnson teaches that assays for detection of antigens may provide detection of viremic infections in drawn blood. Paragraph 0119. 
While Johnson uses a different kinds of detection, nevertheless Johnson teaches that antibodies to viruses and virus antigens can be detected to provide detection of infections. Thus it would have been obvious to one skilled in the art that the modified Lee invention can be further modified to provide bound antigens, as taught by Tamoris, for detection of antibodies to viruses and virus antigens for detection of infection, as taught by Johnson. In this modification, given that Dimitrov teaches SARS-CoV-2 [antigen] detection for detecting the virus that causes covid-19 (see abstract in Dimitrov), the bound antigen would be SARS-CoV-2. In view of Johnson, the modification would result in detection of the antibodies to SARS-CoV-2 and thus detecting the infection with the virus.  
As to claim 3, see mixer in paragraphs para. 0011, 0012, 0040, or claim 14 of Lee.
As to claim 4, see mixing chamber and/or fluidic channel control unit which moves fluid into mixing chamber, para. 0011, 0012, 0040, or claim 14. Examiner notes that Applicant does not disclose particular features of the first or second apparatus, here, other than that it is configured to mix the 
As to claim 5, see fluorescent antibody labeled with fluorescent molecule, para. 0011, 0012, 0040, or claim 14.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 10,822,379 (hereinafter “Dimitrov”), and US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”), as applied to claim 5 above, and further in view of US 20130157892 (hereinafter “Grunert”).
Lee, Dimitrov, Tamori, and Johnson, discussed above, do not disclose that the secondary antibodies comprise IgA, IgM, and IgG. 
However, Grunert teaches in paragraph 0028 the following:
“For the differential diagnostics of many diseases, it is important to detect the antibodies of one or more particular class of immunoglobulin.  A satisfactory diagnosis in the case of viral, bacterial and parasitic infection can only be ensured by means of a class-specific antibody detection and/or by excluding the interfering measurement of certain other immunoglobulin classes (e.g., detection of IgG and IgA antibodies but no detection of IgM antibodies).  This is particularly important for differentiating between fresh or acute infections and older infections as well as to clinically monitor the course of an infection.  The class-specific detection of antibodies is especially important for HIV, hepatitis A, hepatitis B, toxoplasmosis, rubella and chlamydia infections.  The class-specific detection of antibodies that are specific for a certain antigen is also necessary when determining the titer of protecting antibodies, for example in determining if an immunization has been successful.” Para. 0028.
.

 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”), as applied to claim 1 above, and further in view of US 20090042237 (hereinafter “Smith”).
 Lee, Tamoris, and Johnson, discussed above is silent as to a fluorometer for determining fluorescence. While Lee teaches use of a fluorescence detection unit (para. 0012 and 0061), Lee does not specifically mention a fluorometer. 
However use of a fluorometer for fluorescence detection is known in the art, as shown by Smith (para. 0035), and its use as the fluorescence detection unit in the Lee invention would have required ordinary skills in the art since Smith discloses that it is a device for detecting fluorescence in an assay.
AS to claim 7, see Smith in paragraph 0041 disclosing a fluorescence detector [optical sensor] and a light emitter [light source]. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100248258 (herein after “Lee”) in view of US 20080160277 (hereinafter “Tamoris”) and US 20150038347 (hereinafter “Johnson”), as applied to claim 1 above, and further in view of US 20150293093 (hereinafter “Charles”).

However, providing such a display for indicating the results of an assay, or the detection of the analyte, is known in the art, as shown by Charles (para. 0131). It would have been obvious to one skilled in the art to provide such a display in the modified Lee invention in order to indicate the results of an assay or detection of the analyte, as shown by Charles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210311073 (para. 0052, discloses target being antibody specific to the pathogen of interest.)
US 20210180110 (para. 0004, 0008, disclosing immunofluorescence uses antibody to detect viral antigen; fluorescent label conjugated to anti-viral antibody or to anti-antibody; para. 0009 disclose detecting covid-19 by immobilizing antibodies to SARS-CoV-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ann Montgomery/               Primary Examiner, Art Unit 1641